DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/394,554 filed 04/25/2019

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said mounting collar".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said fastener cavity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said level sender cavity".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse (US 10,465,848) in view of Stannard (US 4,946,056) in view of Johnson (US 2014/0110412).

1, 2, 11, 13: Newhouse discloses a fuel tank assembly, comprising:
a cap body 24, 30 including an internal cavity 35 sized to receive therein a first end
region of an elongate member 12 (fig. 2).

Newhouse fails to disclose at least 5 cavities. Stannard teaches an elongate member having a first end region sized to be received within said internal cavity of said mounting collar, said elongate member manufactured of a single, integral piece of material, the elongate member including a fuel return cavity,




    PNG
    media_image1.png
    426
    720
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the size of the elongate member to accommodate a plurality of contained products.

Newhouse-Stannard fails to disclose a fastening mechanism. Johnson teaches a fastener that secures said elongate member to said cap body, said fastener extending through said cap body and into said fastener cavity of said elongate member [0020]; and 

an externally positioned recessed cavity (upper cavity above elongate member 30) sized to receive a vent apparatus therein (fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the closure cap of 

It is noted that it would have been an obvious matter of design choice to change the cavity shape to include the claimed bean shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

3: Newhouse-Stannard-Johnson discloses the assembly of claim 2 wherein said fuel draw cavity and said fuel return cavity each define a cross sectional area sized to allow a fuel flow there through that corresponds to a fuel flow through a 0.5 inch inner diameter round tube (Stannard; col. 3, ll. 41-51).

12: Newhouse-Stannard-Johnson discloses assembly of claim 11 wherein each cavity is separate from one another and wherein each cavity includes a cross sectional dimension that remains unchanged completely along a length of said elongate member (Newhouse; fig. 2).

15: Newhouse-Stannard-Johnson discloses the assembly of claim 11 wherein said elongate member defines a straight member completely along said length of said elongate member, and wherein said elongate member is formed from a single piece of material (Stannard; col. 3, ll. 41-51; fig. 2).

16. The assembly of claim 11 wherein said cap body includes a flange 36 and a mounting collar 60 extending downwardly there from, said mounting collar including an internal cavity that defines a cross sectional shape that corresponds to an external cross sectional shape of said elongate member such that said elongate member is frictionally positioned within said internal cavity of said mounting collar (Newhouse; fig. 4).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse (US 10,465,848) in view of Stannard (US 4,946,056) in view of Johnson (US 2014/0110412) in view of Kleyn (US 5,398,839).

14: Newhouse-Stannard-Johnson discloses a surrounding gasket. Kleyn teaches the assembly of claim 11 further comprising a gasket 54 positioned between said cap 46 and said elongate member 48, said gasket providing an airtight compressive seal between each of said first through fifth cavities and said cap body and isolating each of said first through fifth cavities from one another (col. 1, ll. 55-60). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the assembly of Newhouse to include the gasket of Kleyn in order to ensure a fuel tight seal of the assembly.  


Allowable Subject Matter
Claims 17-20 are allowed.

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735